NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 _____________

                                      No. 10-3148
                                     _____________

                                  KEITH E. SNYDER,
                                               Appellant

                                            v.

                  EDWARD KLEM, Superintendent, SCI Mahanoy;
                 THOMAS W. CORBETT, JR., Attorney General of the
                            State of Pennsylvania
                               _____________

                      Appeal from the United States District Court
                         for the Middle District of Pennsylvania
                              (D.C. Civil No. 3-07-cv-00825)
                      District Judge: Honorable Thomas I. Vanaskie
                                      _____________

                       Submitted Under Third Circuit LAR 34.1(a)
                                    July 11, 2011

               Before: RENDELL, SMITH and FISHER, Circuit Judges.

                              (Opinion Filed: July 20, 2011)
                                    _____________

                               OPINION OF THE COURT
                                   _____________

RENDELL, Circuit Judge.

       Appellant Keith Snyder appeals the District Court‟s decision denying his Petition

for a Writ of Habeas Corpus pursuant to 28 U.S.C. § 2254. He contends that the District

Court erred by failing to find a due process violation in the eleven-year delay between the
time of the commission of the relevant crime and his arrest and prosecution. We will

affirm.


                                                I.

          Because we write solely for the benefit of the parties who are familiar with the

factual context and procedural history of this case, we recite only the facts relevant to our

analysis. After Snyder‟s wife and infant son perished in a fire on July 2, 1982, the local

coroner determined the manner of death to be criminal homicide, but a grand jury

declined to issue any indictments and several consecutive district attorneys decided

against further investigating or prosecuting Snyder for the deaths. In 1992, a new district

attorney restarted the investigation, conducting interviews with eighty previously

unquestioned individuals and gathering new physical evidence and expert testimony. As

a result of the renewed investigation, on September 8, 1993, the Commonwealth issued a

criminal complaint charging Snyder with arson and two counts of murder.

          After a jury trial, Snyder was convicted on the charges in the Luzerne County

Court of Common Pleas, but on appeal, the Pennsylvania Supreme Court concluded that

the lengthy delay actually prejudiced Snyder‟s ability to present a defense; the Court

instructed the trial court to conduct a hearing into whether the Commonwealth possessed

a valid justification for the extensive passage of time. On remand, the trial court heard

testimony from each of the district attorneys who served during the relevant time and

from police investigators, who represented that the investigatory lapse prior to 1993 was

unrelated to the purpose of gaining a tactical advantage and was motivated by


                                                2
prosecutorial balancing of competing interests and limited resources. The testimony

further demonstrated that after reappraisal of the case by a new district attorney, however,

a restarted investigation yielded previously-undiscovered and compelling evidence,

which served as the basis for Snyder‟s ultimate arrest. At the conclusion of the

evidentiary hearing, the trial court found the Commonwealth‟s justification for the

delayed arrest of Snyder to be valid and proper, and the Superior Court of Pennsylvania,

sitting en banc, affirmed this judgment.

       Snyder then filed a Petition for Writ of Habeas Corpus before the District Court

raising due process and ineffective assistance of counsel claims; the Court held oral

argument on April 20, 2010. The District Court subsequently denied Snyder‟s Petition,

but granted a certificate of appealability on Snyder‟s claim that the pre-trial delay

violated his due process rights.1


                                             II.

       “In reviewing on appeal a federal habeas judgment, we exercise plenary review

over the district court‟s legal conclusions and apply a clearly erroneous standard to its

findings of fact.” Kumarasamy v. Att’y Gen., 453 F.3d 169, 172 (3d Cir. 2006) (citation,

quotations & alteration omitted). We will affirm the denial of Snyder‟s Petition for

substantially the same reasons as set forth by the District Court.

       Our consideration of Snyder‟s petition is governed by the Antiterrorism and

Effective Death Penalty Act of 1996 (AEDPA), 28 U.S.C. § 2241 et seq., which provides

 1
   The District Court exercised jurisdiction pursuant to 28 U.S.C. §§ 2241 and 2254. We
have jurisdiction over this appeal under 28 U.S.C. §§ 1291 and 2253.
                                              3
that where a petitioner‟s claim has been adjudicated on the merits in state court, “habeas

relief is precluded unless the state court‟s decision was (1) „contrary to, or involved an

unreasonable application of, clearly established Federal law, as determined by the

Supreme Court of the United States‟; or (2) „was based on an unreasonable determination

of the facts in light of the evidence presented in the State court proceeding.‟” Williams v.

Beard, 637 F.3d 195, 204 (3d Cir. 2011) (quoting 28 U.S.C. § 2254(d)). The terms

“contrary to” and “unreasonable application of [law]” are afforded independent meaning:

the former prong applies when “„the state court reaches a conclusion opposite to the

Supreme Court‟s own conclusion on a question of law or decides the case differently [on]

a set of materially indistinguishable facts.‟” Adamson v. Cathel, 633 F.3d 248, 255 (3d

Cir. 2011) (quoting McMullen v. Tennis, 562 F.3d 231, 236 (3d Cir. 2009)). The

“unreasonable application” prong governs when a “„state court identifies the correct

governing legal principle from [the Supreme] Court‟s decisions but unreasonably applies

that principle to the facts.‟” Id. (quoting Wiggins v. Smith, 539 U.S. 510, 520 (2003)).

Importantly, “„an unreasonable application of federal law is different from an incorrect

application of federal law,‟” Renico v. Lett, 130 S. Ct. 1855, 1862 (2010) (quoting

Williams v. Taylor, 529 U.S. 362, 410 (2000)) (emphasis in original), and “we are not

authorized to grant habeas corpus relief simply because we disagree with the state court‟s

decision or because we would have reached a different result if left to our own devices.”

Outten v. Kearney, 464 F.3d 401, 414 (3d Cir. 2006) (citation & quotations omitted).

       The relevant “clearly established Federal law” governing Snyder‟s claim that a

lengthy pre-indictment delay violated his due process right to a fair trial was explicated

                                              4
by the Supreme Court‟s decisions in United States v. Lovasco, 431 U.S. 783, 789 (1977),

and United States v. Marion, 404 U.S. 307, 325 (1971). Under Lovasco and Marion, a

petitioner “can make out a claim under the Due Process Clause only if he can show both

(1) that the delay between the crime and the federal indictment actually prejudiced his

defense; and (2) that the government deliberately delayed bringing the indictment in

order to obtain an improper tactical advantage or to harass him.” United States v.

Beckett, 208 F.3d 140, 150-51 (3d Cir. 2000) (citing Marion, 404 U.S. at 325, and

Lovasco, 431 U.S. at 789-90). Not “every delay-caused detriment to a defendant‟s case

should abort a criminal prosecution,” Marion, 404 U.S. at 324-25, and “the Due Process

Clause does not permit courts to abort criminal prosecutions simply because they

disagree with a prosecutor‟s judgment as to when to seek an indictment,” Lovasco, 431

U.S. at 790. Rather, “the due process inquiry must consider the reasons for the delay as

well as the prejudice to the accused,” such that no deviation from “fundamental

conceptions of justice” is evidenced when a prosecutor “refuses to seek indictments until

he is completely satisfied that he should prosecute and will be able promptly to establish

guilt beyond a reasonable doubt.” Id. at 790, 795. “Investigative delay is fundamentally

unlike delay undertaken by the Government solely „to gain tactical advantage over the

accused,‟” and does not deprive a defendant of due process even if he is “somewhat

prejudiced by the lapse of time.” Id. at 795-96 (quoting Marion, 404 U.S. at 324).

       Here, Snyder concedes that he “was unable to prove a delay which was

deliberately caused so as to gain a tactical advantage over him,” but argues that this

absence is “not fatal to his claim.” (Appellant‟s Br. 9 (emphasis added).) He urges

                                             5
instead that where actual prejudice is confirmed, any subsequent exploitation of the delay

– regardless of the root cause of the delay in the first instance – violates due process.

(Id.) We disagree.

       As the District Court discussed, the state trial and appellate courts properly

identified the applicable two-prong analysis called for by Lovasco and Marion in

answering the question of whether Snyder had been deprived of due process by a

prosecutorial delay. (App‟x 18-19.) The courts acknowledged that the “delay in

prosecution did result in actual prejudice to [Snyder],” satisfying the first prong of the

analysis. (App‟x 19.) At the same time, the state courts correctly observed that apart

from a demonstration of actual prejudice, the applicable caselaw likewise requires that

the delay be motivated by an intent to gain an unfair tactical advantage over the

defendant. In this regard, the Superior Court concluded that the Commonwealth‟s

justifications for the delay were devoid of any deliberate intent to tactically undermine

Snyder‟s defense, and, therefore, did not rise to the prohibited level of “purposeful

shelving of a case to gain advantage” or “offend constitutional standards.” (Id.)

       The Superior Court‟s reasoning aligns with the Supreme Court‟s governing

precedent that due process is violated only where the government deliberately delays an

indictment with the purpose of tactically disadvantaging or harassing a petitioner. Snyder

failed to show that the government‟s investigatory delay violated this prong of the

analysis by “delay[ing] the indictment deliberately to harass him or to gain some

improper advantage.” Beckett, 208 F.3d at 151. The state court did not “[r]each a

conclusion opposite to the Supreme Court‟s own conclusion on a question of law,” nor

                                              6
did it “identify[ ] the correct governing legal principle . . . but unreasonably appl[y] that

principle to the facts.” Adamson, 633 F.3d at 255. Hence, under our “highly deferential

standard for evaluating state-court rulings,” Renico, 130 S. Ct. at 1862, we cannot say

that this ruling was either “contrary to” nor an “unreasonable application of federal law.”


                                                   III.

       For the foregoing reasons, we will affirm the District Court‟s denial of Snyder‟s

Petition for a Writ of Habeas Corpus.




                                               7